DECISION
This matter is before the court on Defendant's status report, filed December 22, 2010, recommending partial relief be granted for the 2009 tax year.
In a Journal Entry filed November 3, 2010, Plaintiff was given until January 5, 2011 to either settle the case, withdraw the appeal or request a trial be held. Plaintiff was advised that failure to comply could result in dismissal of the appeal.
Nothing has been received from Plaintiff; there is no disagreement to Defendant's request. Based on the record, the court adopts Defendant's recommendations. Now, therefore,
IT IS THE DECISION OF THIS COURT that for the 2009 tax year, Plaintiff is allowed two additional dependants which reduces the tax due to $528 and the penalty to $26.40.
Dated this ___ day of January 2011. *Page 2
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon January 25, 2011. The Court filed and entered this documenton January 25, 2011.